DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 December 2020, 19 May 2021, and 11 April 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the conveyance control device and the components of the apparatus.  That is, the subject matter of claim 1 is drawn to a conveyance control device comprising a processor that executes instructions stored in a memory, but does not seek protection for the conveyance portion, the platen, the printers, and the pretreatment device per se.  However, the instructions listed in the claim cannot be fully performed by just a processor, but need the presence of the components listed above.  The same applies claims 2-10 since they include all the limitations of claim 1, and independent claims 11 and 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zach (EP 1 981 715.)
Regarding claim 1, 
	Zach discloses conveyance control device comprising: 
a processor [70 in fig. 4] configured to control a conveyance portion [10 / 40 in fig. ], the conveyance portion being configured to convey a platen [14 in fig. 2A] from a conveyance start position [21 in fig. 2A] of the platen to one of a plurality of printers [38 in fig. 2A] via a pretreatment device [22 in fig. 2A; pretreatment mentioned in paragraphs 0024 and 0034-0035], the pretreatment device being configured to perform pretreatment on a recording medium [15 in fig. 2A] placed on the platen [paragraphs 0023-0024, and 0034-0035]; and 
a memory [71 in fig. 4] storing computer-readable instructions that, when executed by the processor, perform processes including: 
performing determination processing of determining which of the plurality of printers the platen is to be conveyed to [paragraph 0044.]

Regarding claim 2, 
	Zach further discloses wherein the processor, in the determination processing, on a basis of states of the plurality of printers, determines which of the plurality of printers the platen is to be conveyed to [paragraph 0044; the printing system allows various batches of objects to be processed in different combination of stations or sequences; also note that it is implicit and known that in the determination processing of the computer, it is a common circumstance in the actual printing process that the color, type, size, printing color, and printing size of the recording mediums are different, and that it is readily conceived to determine which of the plurality of printers the platen is to be conveyed to based on the above conditions to achieve the desired results.]

Regarding claim 3, 
	Zach further discloses wherein the processor, in the determination processing, on a basis of a time period until printing is to be started by each of the plurality of printers, determines which of the plurality of printers the platen is to be conveyed to [paragraph 0030.]

Regarding claim 4, 
	Zach further discloses wherein the instructions further perform processes including: 
calculating a completion time of print processing for the platen that has already been conveyed; and 
obtaining the time period until the printing is to be started by each of the printers based on the completion time, 
wherein the processor, in the determination processing, determines which of the plurality of printers the platen is to be conveyed to on the basis of the time period until the printing is to be started by each of the printers [paragraphs 0030 and 0051.]

Regarding claim 5, 
	Zach further discloses wherein the processor, in the determination processing, among the plurality of printers, determines which of the printers that have indicated a printable state the platen is to be conveyed to [paragraph 0044; the printing system allows various batches of objects to be processed in different combination of stations or sequences; also note that it is implicit and known that in the determination processing of the computer, it is a common circumstance in the actual printing process that the color, type, size, printing color, and printing size of the recording mediums are different, and that it is readily conceived to determine which of the plurality of printers the platen is to be conveyed to based on the above conditions to achieve the desired results.]

Regarding claim 6, 
	Zach further discloses wherein the processor causes the platen to be conveyed to the printer that has indicated an unprintable state due to a periodic operation, in the determination processing, when the processor determines that there is no printer that has indicated the printable state [paragraph 0044; the printing system allows various batches of objects to be processed in different combination of stations or sequences; also note that it is implicit and known that in the determination processing of the computer, it is a common circumstance in the actual printing process that the color, type, size, printing color, and printing size of the recording mediums are different, and that it is readily conceived to determine which of the plurality of printers the platen is to be conveyed to based on the above conditions to achieve the desired results; also, please note that the inclusion of the word "when" renders the claim(s) indefinite because the claim does not disclose what happens when the conditional limitation is not met, thereby rendering the scope of the claim(s) unascertainable; a conditional limitation offers a plurality of options that does not need to be met in order for the reference to disclose the claimed invention.] 

Regarding claim 7, 
	Zach further discloses wherein the processor causes the platen to be conveyed to the printer that has indicated the unprintable state due to the periodic operation, the periodic operation being a related operation of which an end time can be calculated, the related operation relating to a printing function of the printer [paragraphs 0030, 0044, and 0051.]

Regarding claim 8, 
	Zach further discloses wherein the processor determines which of the plurality of printers the platen is to be conveyed to, on a basis of a position of the platen that has already been conveyed by the conveyance portion [paragraph 0044; the printing system allows various batches of objects to be processed in different combination of stations or sequences; also note that it is implicit and known that in the determination processing of the computer, it is a common circumstance in the actual printing process that the color, type, size, printing color, and printing size of the recording mediums are different, and that it is readily conceived to determine which of the plurality of printers the platen is to be conveyed to based on the above conditions to achieve the desired results.]

Regarding claim 9, 
	Zach further discloses wherein the processor, in the determination processing, determines to cause the conveyance of the platen that does not collide with the already conveyed platen on a conveyance path on which the platen is to be conveyed [paragraph 0044; the printing system allows various batches of objects to be processed in different combination of stations or sequences; also note that it is implicit and known that in the determination processing of the computer, it is a common circumstance in the actual printing process that the color, type, size, printing color, and printing size of the recording mediums are different, and that it is readily conceived to determine which of the plurality of printers the platen is to be conveyed to based on the above conditions.]
Regarding claim 10, 
	Zach further discloses wherein the processor, in the determination processing, on a basis of the states of the plurality of printers, changes an order of the printers used to determine which of the printers the platen is to be conveyed to [paragraph 0044; the printing system allows various batches of objects to be processed in different combination of stations or sequences; also note that it is implicit and known that in the determination processing of the computer, it is a common circumstance in the actual printing process that the color, type, size, printing color, and printing size of the recording mediums are different, and that it is readily conceived to determine which of the plurality of printers the platen is to be conveyed to based on the above conditions to achieve the desired results.]

Regarding claims 11 and 12,
The steps of these method claims (including the instructions stored in a non-transitory computer-readable medium) are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853